Title: From George Washington to Lieutenant Colonel Benjamin Temple, 28 June 1779
From: Washington, George
To: Temple, Benjamin


        
          Sir,
          Head Quarters New Windsor June 28th 1779
        
        I have received your favour of the 6th—Before this I suppose you have received marching orders from Col. Bland to whom they were transmitted—It is my wish the dragoons should get on to the place

of their destination, as soon as possible. You will be pleased to address yourself to General Scot for his directions for your future government.
        With respect to the expences of the regiment on the march I have directed General Scot to make the necessary arrangements with the Commissary and Forage master.
        The particular exigency justified the step you took with respect to Cloathing. I am, with great regard Sir Your most Obedt servt.
      